DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any specific references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saidi et al. (US PG Pub. 2014/0243975), as disclosed in the IDS dated 06/28/2021, hereinafter Saidi, in view of Hunter et al. (US PG Pub. 2005/0142162), as disclosed in the IDS dated 06/28/2021, hereinafter Hunter, and Li et al. (US PG Pub. 2011/0276148), hereinafter Li.
Regarding claims 1, 10 and 18-20, Saidi discloses a method of using a nasal implant comprising inserting a nasal implant into nasal tissue ([0007], Lines 1-5), wherein the nasal implant, illustrated in Figure 10I, comprises an implant core comprising a distal end, a proximal end, a central portion disposed between the proximal end and the distal end, a first arm (F) disposed at the distal end (DE), the first arm having a proximal end fixed to the central portion (CP) and a distal end not fixed to the central portion, the distal end of the first arm being adapted to move away from a central longitudinal axis of the central portion from a delivery configuration toward a deployed configuration, and a second arm (S) disposed at the distal end (DE), the second arm having a proximal end fixed to the central portion (CP) and a distal end not fixed to the central portion, the distal end of the second arm being adapted to move away from a central longitudinal axis of the central portion from a delivery configuration toward a deployed configuration, wherein the first and second arms are biased toward their deployed configuration, illustrated in Figure 10I and modified figure 10I, below ([0160]), and wherein the central portion comprises a plurality of ribs/small projections, specifically illustrated in Figure 10D, the ribs provide additional surface area for tissue to adhere ([0155] – thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the embodiment of the nasal implant illustrated in Figure 10I to further comprise a plurality of ribs on the central portion, in order to provide additional surface area for tissue to adhere), wherein the implant core comprises a degradable material ([0010] & [0013], Last 3 Lines); but doesn’t teach a degradable coating on an outer surface of the implant core comprising a hydrophobic material and having a thickness of about 0.1 micron to about 1 micron; and after inserting the nasal implant in the nasal tissue, degrading the degradable coating and the implant core without degradable coating and the implant core delivering a pharmaceutical agent/drug.

    PNG
    media_image1.png
    142
    466
    media_image1.png
    Greyscale

	However, Hunter teaches an implantable device having an anti-scarring agent in a first layer/coating and a second layer/coating comprising a degradable hydrophobic material, i.e. parylene, having a thickness of about 0.1 micron to about 1 micron; the anti-scarring agent inhibits scarring between the implant and soft tissue (Hunter: [0866]). Furthermore, Li teaches that it is well known in the art to have a second layer/coating over a dug-eluting biodegradable first layer/coating; the second layer/coating acts as a protective layer for the drug-eluting biodegradable first layer/coating, protecting it during manufacturing, transportation, pre-operative procedures and during delivery to the implant site (Li: [0003], Last 4 Lines & [0010]).
	In view of the teachings of Hunter and Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the implant core, of the nasal implant of Saidi, to include a pharmaceutical agent/drug, i.e. an anti-scarring agent, in order to inhibit scarring between the implant and soft tissue, further have the nasal implant include a coating/second layer comprising a degradable hydrophobic material, i.e. parylene, having a thickness of about 0.1 micron to about 1 micron, in order to protect the drug-eluting core, such that the method of Saidi comprises degrading the degradable coating/second layer and the implant core without degradable coating and the implant core delivering a pharmaceutical agent/drug, as taught by Hunter and Li.
Regarding claim 2, Saidi in view of Hunter and Li disclose the method of claim 1, wherein Saidi further teaches delivering the nasal implant to the nasal tissue comprises expanding the first arm and the second arm from the delivery configuration to the deployed configuration (Saidi: [0010], Lines 1-4; [0160] & claim 9).
Regarding claim 3, Saidi in view of Hunter and Li disclose the method of claim 1, wherein Saidi further teaches loading the nasal implant (104) into an implant loading chamber/stylet channel of a delivery device; and advancing the nasal implant from the implant loading chamber/stylet channel to a needle (102) lumen of the delivery device to transition the nasal implant from the deployed configuration to the delivery configuration, illustrated in Figures 7A-7C (Saidi: [0136] – [0139] & [0142], Last 3 Lines).
Regarding claims 5 and 6, Saidi in view of Hunter and Li disclose the method of claim 3, wherein Saidi further teaches delivering the nasal implant (104) to the nasal tissue comprise: inserting the needle (102) lumen in the nasal tissue, piercing the nasal tissue with a distal end of the needle lumen; and moving an actuator (114) relative the needle lumen to cause a push-rod to advance the nasal implant along the needle lumen, illustrated in Figures 7A-7C (Saidi: [0136] – [0142]).
Regarding claim 7, Saidi in view of Hunter and Li disclose the method of claim 5, wherein Saidi further teaches applying, using a compression element/stylet, a distal axial force on the nasal implant to prevent the nasal implant from sliding in a proximal direction as the needle lumen is withdrawn from the nasal tissue, wherein the compression element couples the push-rod to a plunger assembly (Saidi: [0139]).
Regarding claim 8, Saidi in view of Hunter and Li disclose the method of claim 1, wherein Saidi further teaches responsive to inserting the nasal implant into the nasal tissue, positioning a first portion of the nasal implant above a maxillary bone and a second portion of the nasal implant extending beyond an edge of the maxillary bone to provide cantilever support to an upper lateral cartilage and a lower lateral cartilage (Saidi: [0122]).
Regarding claim 11, Saidi in view of Hunter and Li disclose the method of claim 1, wherein Saidi further teaches the implant core comprises a blunt proximal end (PE), illustrated in Figure 10I and modified figure 10I, above.
Regarding claim 12, Saidi in view of Hunter and Li disclose the method of claim 1, and though it is not specifically disclosed that the hydrophobic material is poly(caprolactone); it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate hydrophobic material, including poly(caprolactone), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claims 13, 14 and 17, Saidi in view of Hunter and Li disclose the method of claim 1, wherein Hunter further teaches the hydrophobic material covers an entirety of the outer surface of the implant core, or covers a first portion of the outer surface but not a second portion of the outer surface, or has a discontinuous pattern over the outer surface of the implant core (Hunter: [0866]).
Regarding claims 15 and 16, Saidi in view of Hunter and Li disclose the method of claim 14, and though it is not specifically disclosed the first portion of the outer surface, i.e. the portion covered by the hydrophobic material, includes the distal end and/or the central portion of the nasal implant, this parameter is deemed to be a here matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate location(s) for the hydrophobic material covering, in order to control degradation/drug elution rate on specific locations of the implant based on intended use/patient need.
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774